In an action for damages claimed to have resulted from the alleged malicious prosecution of civil actions, order vacating a demand served by defendants for a bill of particulars as to certain allegations contained in the complaint reversed on the law and the facts, without costs, motion to vacate denied, and plaintiff directed to furnish a bill of particulars as to items 3-B to 3-H, both inclusive, 9-D to 9-H, both inclusive, and 11-A, specified in defendants’ notice of demand. The bill of particulars is to be served within ten days from the entry of the order hereon. In our opinion, these items are proper subjects for a bill of particulars and as to them the plaintiff’s motion to vacate should have been denied. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.